Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed March 12th 2021 has been entered. Claims 1-16 remain pending in the application. Claims 17-20 are newly added. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed December 23rd 2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2021 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "an input receiving module," as module is a generic placeholder for a computer coupled with input receiving as the function in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1, 2, 4, 8, 9, 12, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. (Pub. No. 2013/0013265, A1 hereinafter, “Narayan”), in view of “Creating and Updating Cross Sections” to AUTODESK.Help.et al., (hereinafter, “Autodesk'16”). 
As per claim 1, Narayan teaches a computer-implemented method for manipulating a drawing (Para. [005] discloses manipulating a drawing), the method comprising:
(Abstract discloses a composite object is obtained in a CAD BIM application); wherein: 
the composite object comprises of two or more objects defining a 3D geometry (Abstract discloses a composite object is a combination of sub-objects that each define a geometry);
the two or more objects are arranged in a system of dependent relationships (Para. [0061] discloses each of the two or more sub-objects is a result of an operation and the two or more sub-objects are arranged in a system of dependent relationships);
in response to the selecting, separately displaying, on a display device communicatively coupled to the computer, the selected pattern in a drawable interface instance (Para. [0064] discloses in response to the selecting, the selected sub-object is separately displayed in its corresponding drawable interface instance);   
applying one or more modifications to the pattern to provide a modified pattern, whereby the modified pattern is saved in a 2D patch, wherein the 2D patch as a 2D structure separate from the 3D geometry, wherein the 2D patch compromises the cross section of the two or more objects comprised by the event and is linked to the pattern and/or 3D geometry. (Para. [0065] discloses one of the selected sub-objects is directly modified, in-canvas, using its corresponding drawable view/interface instance and Para. [0066] in response to the direct modification, the terrain is dynamically updated. Such an updating may update both a 2D view and 3D view of the drawable instance containing updated terrain/finished ground . Examiner notes the claim can be used to interpret the 2D view in Narayan may be updated separate from the 3D and represent the cross section).  
Narayan fails to explicitly teach defining a 2D cross section of two or more objects of the composite object; selecting a pattern of an event, wherein the pattern is a 2D clipped geometry, where in the event is a planar topology comprised by the 2D cross section of two or more objects in a dependent relationship in the 3D relationship. 
However Autodesk’16 teaches defining a 2D cross section of two or more objects of the composite object (Autodesk’16, CAD Learning Section discloses creating a 2D cross section of a composite object).  Selecting a pattern of an event, wherein the pattern is a 2D clipped geometry, wherein the event is a planar topology comprised by the 2D cross section of two or more objects in a dependent relationship in the 3D relationship. (Autodesk’16, Para. 5 discloses selecting the planar topology comprised by the 2D cross section of two or more objects. Examiner notes the claim can interpret the slice tool mentioned in Autodesk’16 to create the area selected for the pattern of the 3D object which is essentially a 2D clipped geometry from the composite object). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define what a cross-section is in a composite object and how to select the pattern of event as disclosed in Autodesk’16 in order to implement the modification of the composite object in Narayan. The motivation to combine regarding the 2D cross section is that while Narayan does provide “sub-objects are drawn as colored contours in 2D view” (Narayan Para. 62), Autodesk’16 provides an easy solution to create a 2D cross section with a simple tool. The motivation to combine would be that  This provides an easy solution to creating a 2D cross section from a composite object. 
As per claim 2, the combination of Narayan and Autodesk’16 as shown above teaches the computer-implemented method of claim 1, Narayan further teaches assigning a type to at least two or more objects (Narayan Para. [0070] discloses every sub-object has an identifier that indicates its type).
As per claim 4, the combination of Narayan and Autodesk’16 as shown above teaches the computer-implemented method of claim 1, Narayan further teaches the computer-implemented method further comprising:	
in response to the Defining, selecting, and displaying one or patterns representing one or more corresponding input parameters of the selected pattern (Narayan Para. [0064] in response to the selecting, one or more transient dynamic dimension objects representing one or more corresponding input parameters of the selected sub-object may be displayed).
	directly modifying the selected pattern by grip-editing one or more corresponding input parameters of the created pattern. (Narayan Para. [00665] direct modification may be performed by grip-editing one of the transient dimension objects representing the corresponding input parameters of the selected sub-object).
As per claim 8, the combination of Narayan and Autodesk’16 as shown above teaches the computer-implemented method of claim 1, Autodesk’16 further teaches an anchor point is  (Autodesk’16 para. 13 discloses specifying an insertion point for the cross section).
As per claim 9, the combination of Narayan and Autodesk’16 as shown above teaches the anchor point determination of claim 8 Autodesk’16 further teaches an anchor point is provided with 3D coordinates, which are adjusted when the 3D geometry of the composite object is modified (Autodesk’16 para. 13 discloses that if the 3D model is changed the cross-section and its coordinates can be updated to show new coordinates).
As per claim 12, the combination of Narayan and Autodesk’16 as shown above teaches the computer-implemented method of claim 1, Narayan teaches defining the 2D cross section of the composite object and/or selecting the pattern in an event comprises receiving user licking input via a cursor control device while the cursor control device is hovering over the composite object and/or event (Narayan Para [0063] one of the two or more sub-objects is selected. Such a selection may be performed by receiving user clicking input via a cursor control device while a cursor is over/hovering over a sub-object in-canvas.).
As per claim 15, Narayan teaches a computer program product for manipulating a drawing, said computer program product comprising at least one computer-readable storage medium having computer-readable program code portions stored therein, the computer readable program code portions comprising instructions for (Narayan Para. [0041] the computer program 110, and the compiler 112 are tangibly embodied in a computer-readable medium, e.g., data storage device and the terms "article of manufacture," "program storage device" and "computer program product" as used herein are intended to encompass a computer program accessible from any computer readable device or media.), the computer program product comprising:
obtaining, in a computer-aided design (CAD) building information modelling (BIM) application, a composite object (Abstract discloses a composite object is obtained in a CAD BIM application); wherein: 
the composite object comprises of two or more objects defining a 3D geometry (Abstract discloses a composite object is a combination of sub-objects that each define a geometry);
the two or more objects are arranged in a system of dependent relationships (Para. [0061] discloses each of the two or more sub-objects is a result of an operation and the two or more sub-objects are arranged in a system of dependent relationships);
assigning a type to at least two or more objects (Para. [0070] discloses every sub-object has an identifier that indicates its type).
assigning a type to at least two or more objects (Para. [0070] discloses every sub-object has an identifier that indicates its type).
in response to the selecting, separately displaying, on a display device communicatively coupled to the computer, the selected pattern in a drawable interface instance (Narayan Para. [0064] discloses in response to the selecting, the selected sub-object is separately displayed in its corresponding drawable interface instance);   
applying one or more modifications to the pattern to provide a modified pattern, whereby the modified pattern are saved in a 2D patch as a 2D structure separate from the 3D (Para. [0065] discloses one of the selected sub-objects is directly modified, in-canvas, using its corresponding drawable view/interface instance and Para. [0066] in response to the direct modification, the terrain is dynamically updated. Such an updating may update both a 2D view and 3D view of the drawable instance containing updated terrain/finished ground . Examiner notes the claim can be used to interpret the 2D view in Narayan may be updated separate from the 3D and represent the cross section).  
Narayan fails to explicitly teach defining a 2D cross section of two or more objects of the composite object; selecting a pattern of an event, wherein the pattern is a 2D clipped geometry, wherein the event is a planar topology comprised by the 2D cross section of two or more objects, each of which having a certain type,  in a dependent relationship in the 3D relationship.  
However Autodesk’16 teaches defining a 2D cross section of two or more objects of the composite object (Autodesk’16, CAD Learning Section discloses creating a 2D cross section of a composite object).  Selecting a pattern of an event, wherein the pattern is a 2D clipped geometry, wherein the event is a planar topology comprised by the 2D cross section of two or more objects, each of which having a certain type, in a dependent relationship in the 3D relationship. (Autodesk’16, Para. 5 discloses selecting the planar topology comprised by the 2D cross section of two or more objects. Examiner notes the claim can interpret the slice tool mentioned in Autodesk’16 to create the area selected for the pattern of the 3D object which is essentially a 2D clipped geometry from the composite object). 
 This provides an easy solution to creating a 2D cross section from a composite object.
As per claim 16, Narayan teaches a server for manipulating a computer aided design (CAD) model using a computing device connected to the server via a network, the server comprising (Para. [0043] discloses a computer system 200 using a network 202 to connect client computers 102 to server computers 206.), the server comprising:
an input receiving module, the input receiving module configured to receive tasks from a user (Para. [0047] discloses Although the term "user computer", "client computer", and/or "server computer" is referred to herein, it is understood that such computers 102 and 206 may include portable devices such as cell phones, notebook computers, pocket computers, or any other device with suitable processing, communication, and input/output capability).
at least one processor, the at least one processor configured to (Para [0047] discloses device with suitable processing, communication, and input/output capability). 
(Abstract discloses a composite object is obtained in a CAD BIM application); wherin: 
the composite object comprises of two or more objects defining a 3D geometry (Abstract discloses a composite object is a combination of sub-objects that each define a geometry);
the two or more objects are arranged in a system of dependent relationships (Para. [0061] discloses each of the two or more sub-objects is a result of an operation and the two or more sub-objects are arranged in a system of dependent relationships);
assigning a type to at least two or more objects (Para. [0070] discloses every sub-object has an identifier that indicates its type).
in response to the selecting, separately displaying, on a display device communicatively coupled to the computer, the selected pattern in a drawable interface instance (Narayan Para. [0064] discloses in response to the selecting, the selected sub-object is separately displayed in its corresponding drawable interface instance);   
applying one or more modifications to the pattern to provide a modified pattern, whereby the modified pattern are saved in a 2D patch as a 2D structure separate from the 3D geometry, wherein the 2D patch comprises the cross section of the two or more objects comprised by the event and is linked to the pattern and/or 3D geometry (Para. [0065] discloses one of the selected sub-objects is directly modified, in-canvas, using its corresponding drawable view/interface instance and Para. [0066] in response to the direct modification, the terrain is dynamically updated. Such an updating may update both a 2D view and 3D view of the drawable instance containing updated terrain/finished ground. Examiner notes the claim can be used to interpret the 2D view in Narayan may be updated separate from the 3D and represent the cross section).  
Narayan fails to explicitly teach defining a 2D cross section of two or more objects of the composite object; Selecting a pattern of an event, wherein the pattern is a 2D clipped geometry, wherein the event is a planar topology comprised by the 2D cross section of two or more objects, each of which having a certain type,  in a dependent relationship in the 3D relationship.
However Autodesk’16 teaches defining a 2D cross section of two or more objects of the composite object (Autodesk’16, CAD Learning Section discloses creating a 2D cross section of a composite object).  Selecting a pattern of an event, wherein the pattern is a 2D clipped geometry, wherein the event is a planar topology comprised by the 2D cross section of two or more objects in a dependent relationship in the 3D relationship. (Autodesk’16, Para. 5 discloses selecting the planar topology comprised by the 2D cross section of two or more objects. Examiner notes the claim can interpret the slice tool mentioned in Autodesk’16 to create the area selected for the pattern of the 3D object which is essentially a 2D clipped geometry from the composite object). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define what a cross-section is in a composite object and how to select the pattern of event as disclosed in Autodesk’16 in order to implement the modification of the composite object in Narayan. The motivation to combine regarding the 2D cross section is that while Narayan does provide “sub-objects are drawn as  This provides an easy solution to creating a 2D cross section from a composite object.
As per claim 17, the combination of Narayan and Autodesk’16 teaches the computer implemented method according to claim 1, wherein the 3D geometry of the composite object remains unaltered by the 2D patch linked to the pattern and/or the 3D geometry (Narayan Para. [0066] discloses in response to the direct modification, the terrain is dynamically updated. Such an updating may update both a 2D view and 3D view of the drawable instance containing updated terrain/finished ground. Examiner notes the claim can be used to interpret the 2D view in Narayan may be updated separate from the 3D and represent the cross section.

As per claim 18, the combination of Narayan and Autodesk’16 teaches the computer implemented method according to claim 1, wherein the method comprises: 
Defining a new 2D cross section of said two or more objects of the composite object (Autodesk’16 Para 2 discloses you can use section objects to create 2D cross-section drawings and Para. 4 discloses the Generate Section tool creates a two-dimensional block from the cross section cut by the section object. You can also use this tool to create two-dimensional elevation views); and 
Narayan Para. [0067] discloses such an updated display may display only a part of the two or more sub-objects that contribute to the composite object representing the finished ground/updated terrain).

As per claim 19, the combination of Narayan and Autodesk’16 teaches the computer implemented method according to claim 1, wherein the 3D geometry of the composite object remains unaltered by the 2D patch linked to the pattern and/or the 3D geometry (Narayan Para. [0066] discloses in response to the direct modification, the terrain is dynamically updated. Such an updating may update both a 2D view and 3D view of the drawable instance containing updated terrain/finished ground. Examiner notes the claim can be used to interpret the 2D view in Narayan may be updated separate from the 3D and represent the cross section.

Claims 3, 5, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan in view of Autodesk’16 as shown above, further in view of “Employing CAD Blocks Effectively in Everyday Design Article” to Heimgartner. et al., (hereinafter, “Heimgartner”).
As per claim 3, the combination of Narayan and Autodesk’16 as shown above teaches the computer-implemented method of claim 1, the combination of Narayan and Autodesk’16 fails to explicitly teach, the step of storing the 2D patch in a library of a central database.  
However Heimgartner teaches the step of storing the 2D patch in a library of a central database (Heimgartner Section 2 discloses different types of libraries of a central database to store CAD blocks).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store objects such as patches in a user-created library in order to keep for future use, as shown by Herimgartner, to implement the modification of the composite object in the combination of Narayan and Autodesk’16. The combination would have be obvious because a person of ordinary skill in the art would know to improve the overall functionality of manipulating a drawing with the use of a central database. 
As per claim 5, the combination of Narayan and Autodesk’16 as shown above teaches the computer-implemented method of claim 1, the combination of Narayan and Autodesk’16 fails to explicitly teach, one or more 2D patches in the library can be reused/recycled.  
However Heimgartner teaches one or more 2D patches in the library can be reused/recycled (Heimgartner Para.1 discloses a CAD block is a named object, or group of objects, that can be drawn in 2D or modeled in 3D and then used to create repeated CAD content such as drawing symbols, standard details, common parts or other objects used repeatedly within a drawing or model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add objects such as patches in a library to be reused for other drawings or models as shown by Heimgartner in order to implement the modification of a composite object in the combination of Narayan and Autodesk’16. The combination would have be obvious because a person of ordinary skill in the art would know to 
As per claim 10, the combination of Narayan and Autodesk’16 as shown above teaches the computer-implemented method of claim 1, the combination of Narayan and Autodesk’16 fails to explicitly teach, suggesting one or more previously-stored patches for a selected event with a given topology; the previously-stored patches comprising the topology of the selected event.  
However Heimgartner teaches to suggest one or more previously-stored patches for a selected event with a given topology (Heimgartner Para.1 discloses a CAD block is a named object, or group of objects, that can be drawn in 2D or modeled in 3D and then used to create repeated CAD content such as drawing symbols, standard details, common parts or other objects used repeatedly within a drawing or model).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Narayan and Autodesk’16 to use a user-created library in order to obtain suggestions for objects such as patch for a given event as shown by Heimgartner. The combination would have been obvious because a person of ordinary skill in the art would know to improve the overall functionality of manipulating a drawing by using a library with suggested patches as shown in Heimgartner.
As per claim 20, Autodesk’16 teaches the computer implemented method according to claim 8, Autodesk’16 further teaches wherein the anchor point is provided with 3D coordinates, which are adjusted when the 3D geometry of the composite object is modified (Autodesk’16 para. 13 discloses that if the 3D model is changed the cross-section and its coordinates can be updated to show new coordinates).
Autodesk’16 fails to teach wherein the 2D patch is stored in a library of 2D patches in a central database, wherein the 2D patch is linked with the pattern and the corresponding anchor point. 
However, Heimgartner teaches wherein the 2D patch is stored in a library of 2D patches in a central database, wherein the 2D patch is linked with the pattern and the corresponding anchor point (Heimgartner Section Block Attributes discloses many blocks can contain metadata information called attributes. This could be information such as title block information, asset tracking numbers, or manufacturer information such as part number, model or weight. Examiner notes the claim can be interpreted to interpret that the metadata in Heimgartner could be interpreted as information of the 2D patch such as the pattern and anchor point). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings to modify the 2D patch taught in Autodesk’16 with the use of a central database in Heimgartner. The motivation to combine would have been that Heimgartner teaches the use of central databases for items in CAD that can be stored to “create repeated CAD content such as drawing symbols, standard details, common parts or other objects used repeatedly within a drawing or model” (Heimgartner Para. 1). This shows that the 2D patches and information such as anchor point are CAD elements that can be used in libraries and/or databases. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Narayan in view of Autodesk’16 as shown above, further in view of “To Work with Displaying Composite Object History Article” to AUTODESK.HELP. et al., (hereinafter, “Autodesk’15”).
As per claim 6, the combination of Narayan and Autodesk’16 as shown above teaches the computer-implemented method of claim 1, the combination of Narayan and Autodesk’16 fails to explicitly teach, comprising prompting the user if one or more objects, encompassed by a pattern provided with a previously-defined patch, are modified.  
However Autodesk’15 teaches comprising prompting the user if one or more objects, encompassed by a pattern provided with a previously-defined patch, are modified. (Autodesk’15 Section 2 discloses how to access the original components of a composite 3D Solid in the Solid History area).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to access the original components of the 3D solid in order to be shown if components such as patches are modified as shown by Autodesk’15 in order to modify the method in Narayan and Autodesk’16. The combination would have been obvious because a person of ordinary skill in the art would know to improve the overall functionality of manipulating a drawing with the purpose to prompting the user if an object has been previously modified as shown in Autodesk’15.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Narayan in view of Autodesk’16 as shown above, further in view of Autodesk’15.
As per claim 7, the combination of Narayan and Autodesk’16 as shown above teaches the method to prompt a user in claim 6, the combination of Narayan and Autodesk’16 fails to explicitly teach, comprising enabling the user to verify and/or validate the previously-defined patch.  
However Autodesk’15 teaches enabling the user to verify and/or validate the previously-defined patch (Autodesk’15 Section 2 discloses how to access the original components of a composite 3D Solid in the Solid History area).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to allow the user to validate the modified components such as patches as shown by Autodesk’15 in order to modify the method in Narayan and Autodesk’16. The combination would have been obvious because a person of ordinary skill in the art would know to improve the overall functionality of manipulating a drawing by enabling the user to verify the previous patch needed.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan in view of Autodesk’16 as shown above, further in view of “Find and Replace Objects in AutoCad with dwgExplore Article” to CAD Project Point. et al., (hereinafter, “CAD Project Point’15”).
As per claim 11, the combination of Narayan and Autodesk’16 as shown above teaches the computer-implemented method of claim 1, the combination of Narayan and Article fails to explicitly teach, searching in the composite object for different events with a similar topology, i.e. comprising the same type of objects, as a modified event provided with a patch and proposes to apply the patch of the modified event to the different events with a similar topology.  
However CAD Project Point’15 teaches searches in the composite object for different events with a similar topology, i.e. comprising the same type of objects, as a modified event provided with a patch and proposes to apply the patch of the modified event to the different events with a similar topology. (CAD Project Point’15 Para. 3 discloses dwgExplore enables users to search and eventually replace selected pattern).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Narayan and Autodesk’16 to use the method show in CAD Project Point’15 to search for similar events in the composite object using the dwgExplore plugin and also be able to replace patterns if needed. The combination would have been obvious because a person of ordinary skill in the art would know to improve the overall functionality of manipulating a drawing by searching the composite object for different events using the dwgExplore plugin. 
 As per claim 13, the combination of Narayan and Autodesk’16 as shown above teaches the computer-implemented method of claim 1, the combination of Narayan and Autodesk’16 fails to explicitly teach, counting events with a particular set of properties.  
However CAD Project Point’15 teaches counting events with a particular set of properties. (CAD Project Point’15 Para. 2 discloses occasionally it is only needed to find and count patterns (find number of screws, find number of doors), and at times it is needed to modify or replace them with completely new pattern).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Narayan and Autodesk’16 to teach to count events with a particular set of properties as disclosed in CAD Project Point’15. The combination would have been obvious because a person of ordinary skill in the art would know to improve the overall functionality of manipulating a drawing by counting events using the dwgExplore plugin. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Narayan in view of Autodesk’16 as shown above, further in view of Glunz ( Pub. No. 2015/0248504 A1, hereinafter, “Glunz”).
As per claim 14, the combination of Narayan and Glunz as shown above teaches the computer-implemented method of claim 1, the combination of Narayan and Glunz fails to explicitly teach, the composite object is regenerated after storing the patch in the library.  
However Glunz teaches the composite object is regenerated after storing the patch in library (Glunz Para. [0195] discloses types of 3D objects are created and stored in libraries and if the dimensions or the stain color, etc. of the door were changed, additional 3D models would be created. Para. [0196] discloses anytime received 2D electronic data is changed, a new final specific type of 3D object is dynamically generated and used).  
.


Response to Arguments
Applicant's arguments filed 3/12/2021 have been fully considered but they are not persuasive.
Applicant argues the validity of the alleged publication date of March 4, 2016 for Autodesk’16 due to the document referencing AutoCAD 2018, which was not available on March 4, 2016. Applicant submits that a publication date of March 4, 2016 for the cited publication is impossible due to AutoCAD 2018, because it was impossible to discuss a program that was not available. The March 4, 2016 date may be a publication date for something, but it cannot be the actual publication date of the cited document. Applicant argues that the article it clearly includes "March 4, 2016", the subject matter could not have been written and published at that date because the subject program AutoCAD 2018 was not available. Applicant requests confirmation and proof that March 4, 2016 is the publication date for the cited reference. The 
Applicant argues that a "pattern" contains a planar 2D topology containing each of the two or more 3D objects at least in part, as per Figs. 2 to 6 of the present application. The pattern is related to event, by - selecting a pattern of an event, which is a planar topology comprised by the 2D cross section of two or more objects in a dependent relationship in the 3D geometry. Applicant further argues that the claims have been amended that the pattern of the event requires the 2D cross section of two or more objects. Applicant also states that Narayan does not teach cross-sections only sub objects. Examiner disagrees with the applicant and argues that Paragraph 22 of Narayan teaches of selecting elements of the terrain and learning about various parts and operations in the terrain. The applicant’s claim can be interpreted to include Narayan teaching a “zone of interest” by selecting an area, which is what the applicant defines as a pattern. Therefore, the rejection is maintained.
Applicant argues that the selected pattern of an event is displayed separately in a drawable interface instance and that the selected pattern in a drawable interface instance" is not taught by the combination of Narayan and Autodesk’16 because both fail to teach or suggest this subject matter. Examiner disagrees with the applicant and points the applicant to the claims. The applicant’s claim clearly states “separately displaying, on a display device communicatively coupled to the computer, the selected pattern in a drawable interface 
Applicant argues that Narayan fails to teach or suggest anything about using cross sections of objects. Narayan does not disclose "cross-section". Narayan only discloses "2D view" and "3D view". Narayan therefore does not disclose that the 2D view is a cross-section. An example of a 2D view is a top view. Narayan does not disclose anything related to a "cross-section" or provide any indication of using cross sections that could be beneficial. Examiner argues, that under BRI the claims include Narayan teaching what the 2D view is used for. This can be interpreted as a cross section is a form of 2D view. Paragraph [0020] of Narayan also discloses “expose the structure of a highly composable model through selectable sub-entities.” This could be interpreted as the 2D cross section view. Also, para. [0062] of Narayan discusses “the sub-objects are drawn as colored contours in 2D view and colored faces in 3D solid-shaded view.”  In view of the dictionary definition of a cross-section, which is a section made by a plane, the 2D view of an object as taught by Narayan does classify to be a cross-section of a 3D object. Therefore, the rejection is maintained.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUNIT RAJESH MEHTA whose telephone number is (571)272-8690.  The examiner can normally be reached on 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.R.M./Examiner, Art Unit 2128                                                                                                                                                                                           
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128